Citation Nr: 0408388	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  97-06 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for degenerative joint 
disease.

4.  Entitlement to an increased rating for non psychotic 
organic brain syndrome resulting from brain trauma, currently 
evaluated as 30 percent disabling. 

5.  Entitlement to increased (compensable) rating for 
residuals of an injury to the right index finger.

6.  Entitlement to annual clothing allowance for 1997.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

The Board notes that entitlement to service connection for a 
back condition, right leg condition and degenerative joint 
disease was denied in a November 1999 rating decision.  A 
notice of disagreement was received at the RO as to those 
issues in January 2000; however, a statement of the case has 
not been promulgated as to those claims.  Accordingly, those 
matters are remanded to the RO for disposition as 
appropriate.  Manlincon v. West, 12 Vet App 238 (1999).

This appeal of claims for entitlement to service connection 
for a back condition, right leg condition and degenerative 
joint disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.   





FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran's organic brain syndrome manifested by 
answers that were relevant and coherent, without delusions, 
hallucinations or suicidal plans; the affect he displayed was 
adequate, and he was alert and in contact with reality; mood 
was somewhat depressed, and he was oriented to person and 
place but had some difficulty with time; insight was 
superficial and poor, and GAF was reported as 60. 

3.  The veteran could touch the median transverse fold of the 
right palm with the tip of all fingers of the right hand; no 
muscle atrophy was appreciated, and grasping was reported as 
normal.  

4.  For calendar 1997, the veteran did not have a service-
connected condition which required use of a prosthetic or 
orthopedic appliance that tends to wear or tear his clothing, 
or which required use of prescribed medication for a skin 
condition which caused irreparable damage to outer garments.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for organic brain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2003); 38 C.F.R. §§  3.159, 4.1, 4.7, Part 4, 4.130 
(prior to November 7, 1996), 4.132 (from November 7, 1996), 
Code 9304 (2003).  

2.  The schedular criteria for a compensable rating for 
residuals of an injury to the right index finger have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5225 (prior to an from 
August 26, 2002).

3.  The criteria for an annual clothing allowance for 1997 
have not been met.  38 U.S.C.A. § 1162 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.810 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in July 2002 as well as 
the Supplemental Statement of the Case of July 15, 2002.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Satisfying the strict letter 
holding in Pelegrini would require the Board to dismiss every 
case that did not absolutely meet these standards.  Such an 
action would render a rating decision promulgated prior to 
providing the veteran full VCAA notice void ab initio, which 
in turn would nullify the notice of disagreement and 
substantive appeal filed by the veteran.  In other words, 
strictly following Pelegrini would require that the entire 
rating process be reinitiated from the very beginning.  That 
is, the claimant would be provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action.  Following the rating decision , the claimant 
would have to file a new notice of disagreement, a new 
statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the initial rating decision in this 
case is in this veteran's best interests.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the CAVC noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations.  The recent 
examinations are also relevant and adequate.  See Powell v. 
West, 13 Vet. App. 31 (1999).  

In adjudicating the claims, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

Organic Brain Syndrome

Service connection for the pertinent disability has been in 
effect since 1974, with the currently assigned 30 percent 
rating in effect since 1985.  In the context of the current 
claim, the veteran was afforded a VA examination in 1996, 
1997 and 2000.  In the context of the 1996 examination, the 
examiner specifically commented as to the veteran's tendency 
to give "contradictory or even information that is not true 
in terms of his condition and definitely we did not find any 
evidence of psychotic symptoms . . . ."  Diagnosis was 
substance abuse disorder, alcohol dependence in partial 
remission and organic brain syndrome "very mild with some 
depression."  

He was afforded another VA examination in July 1997.  
Objectively, he was evasive, vague and disorganized.  Recall 
and retention were regarded as poor.  No delusional material 
was elicited, and there was no evidence of active 
hallucinations.  Diagnosis was organic mental disorder.  
Global Assessment of Functioning (GAF) was reported as 50.

The veteran was afforded another VA examination in January 
2000.  The examiner reviewed the claims file to include the 
earlier examinations.  Objectively, the veteran was alert and 
in contact with reality.  His answers were relevant and 
coherent.  There were no delusions, no hallucinations and no 
suicidal plans.  He reported a tendency to become depresses 
and frustrated.  He related concern for his granddaughter, 
who lived with him, and that his wife shielded him from 
information that would make him upset.  The affect he 
displayed was adequate.  Mood was somewhat depressed.  He was 
oriented to person and place but had some difficulty with 
time.  Some memory deficit was appreciated.  Judgment was 
fair.  Insight was superficial and poor.  Diagnosis was 
Organic Brain Syndrome with depression and alcohol dependence 
in alleged remission.  GAF was reported as 60. 

The veteran's service-connected mental disability is rated 
under the provisions of Diagnostic Code 9304.  During the 
pendency of the veteran's appeal, the rating criteria for 
this code section were changed effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996).  When the law or regulations 
change after a claim has been filed but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, 
the version of the criteria more favorable to the veteran 
should be applied.

Under the rating criteria in effect at the time the veteran 
initiated his claim with evidence demonstrating a psychosis 
in full remission, a noncompensable rating is for 
application.  Where there is a mild impairment of social and 
industrial adaptability, a 10 percent evaluation is 
warranted.  A 30 percent evaluation is assigned where the 
manifestations of psychosis result in definite impairment of 
social and industrial functioning.  In a precedent opinion, 
dated November 9, 1993, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  A 50 percent 
evaluation for psychosis is for assignment where there is 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation is warranted where 
symptomatology produces severe impairment of social and 
industrial adaptability.  A 100 percent evaluation is 
assigned where active psychotic manifestations are of such 
extent, severity, depth, persistence of bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9304 (1996).

The new rating criteria provide that a 10 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  A 30 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9304 (effective 
November 7, 1996).  

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  The Board 
notes that competent professionals entered GAF Scores.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "Court"), in Carpenter v. Brown, 8 
Vet.App.240 (1995), recognized the importance of the GAF 
score and the interpretations of the score.  In light of the 
embracing of the GAF scale, its definition, and the use of 
DSM IV in Carpenter, the Board concludes that the GAF score 
and the meaning of the score may be considered without 
prejudice to the veteran.

In this case, the most recent examination is regarded as more 
probative as to the actual level of impairment for rating 
purposes.  It is comprehensive, takes the entire record into 
account and is more recent.  See Francisco, supra.  That 
examination reported a GAF score of 60, which reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational and school functioning (e.g., few 
friends, conflicts with peers, or co-workers).  See 38 C.F.R. 
§4.125 [incorporating the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM) 
IV]; Carpenter v. Brown, 8 Vet. App. 240 (1995).  More recent 
outpatient treatment records reflect the veteran's 
participation in group sessions but do not suggest any 
greater disability than that reflected on the most recent 
examination.  

In regard to the former rating criteria for evaluating the 
veteran's service connected mental disability, the evidence 
does not show that there is any more than a definite 
(moderately large) degree of impairment in the veteran's 
social and industrial adaptability.  In the context of the 
more current rating criteria, the service connected 
disability does not manifest symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against assignment 
of any higher evaluation under the old or new rating 
criteria.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 

There is no competent evidence of record which indicates that 
the veteran's mental disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


Right Index Finger

Service connection (noncompensable) was established residuals 
of injury to the right index finger effective from October 
1974, pursuant to a March 1975 rating.  In the context of the 
current claim, the veteran was afforded a VA examination in 
July 1997, which noted the absence of anatomical and 
functional deficits vis-à-vis the right index finger.  In 
January 2000, he was afforded another VA hand examination.  
The examiner reported the veteran as right handed.  The 
veteran reported a history of numbness and weakness in the 
index finger.  Objectively, there were no anatomical defects.  
On the dorsum of the right index finger was a fading scar, 2 
centimeters long, that was non tender and well healed.  He 
could touch the median transverse fold of the palm with the 
tip of all fingers of the right hand.  No muscle atrophy was 
appreciated.  Grasping was reported as normal.  Diagnosis was 
residual of injury, right index finger with residual scar, 
healed.  Outpatient treatment records are silent as to any 
relevant findings.

The veteran's residuals of a right index finger injury are 
currently evaluated as non compensable under the criteria of 
38 C.F.R. § 4.71a, DC 5225, which provides the rating 
criteria for ankylosis of the index finger.  Under this Code 
provision, a 10 percent evaluation is warranted when the 
ankylosis of the minor index finger is favorable or when the 
ankylosis of the minor index finger is unfavorable.

Effective August 26, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating ankylosis and limitation of motion of 
the fingers and thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  
Because the veteran's claim for an increased evaluation was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 311; VAOPGCPREC 3-2000 (opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and that the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.)  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to claim prior to effective date 
of the amended regulations).  See also 38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. § 14.507 (precedent opinions of VA 
General Counsel are binding on Board).

The Board notes that although the veteran has not been 
provided with notice of the revised regulations for rating 
the fingers and thumb, there is no prejudice.  Under both the 
old and new criteria, the decisive criteria for a compensable 
rating is the presence, to varying degrees, of ankylosis.  
Only minor changes were effected with the adoption of the new 
regulations.  Nevertheless, ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of the 
disabled joint.  In fact, the examination records demonstrate 
that the service connected disability is essentially 
asymptomatic.  As such clearly establishes that ankylosis is 
not present, the criteria set forth in Diagnostic Code 5225 
pertaining to ankylosis, under the old or the new criteria 
cannot serve as the basis for an increased rating.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 



Clothing Allowance

The provisions of 38 U.S.C.A. § 1162 , which govern the 
payment of clothing allowances by VA, stipulate that such 
allowance shall be paid on a yearly basis to a veteran who, 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that the Secretary determines tends to wear out or tear the 
veteran's clothing; or who uses medication which a physician 
has prescribed for a skin disability that is due to a 
service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  See also 38 C.F.R. § 3.810(a) (2003).

It appears that payment for clothing allowance was 
erroneously issued for calendar year 1996.  The claim 
presently before the Board is for payment of a clothing 
allowance for calendar year 1997.  It bears emphasis that at 
that juncture, the veteran's service connected disabilities 
were limited to for right index finger and organic brain 
syndrome.  Inasmuch as entitlement to service connection for 
a qualifying disability is a prerequisite for the claimed 
benefit and no such qualifying disability was in effect in 
1997, the claim must be denied.  Where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, the claims for entitlement to 
service connection for the back and leg, which are subject of 
the below Remand, could potentially constitute qualifying 
disorders but were not received until 1999.  Therefore, even 
if entitlement to service connection were established for 
those claimed conditions, they would not benefit the claim 
for clothing allowance for 1997 since any warranted effective 
date would be well after the period for which clothing 
allowance is sought.  




ORDER

Entitlement to increased evaluation for organic brain 
syndrome is denied. 

Entitlement to increased evaluation for residuals injury to 
the right index finger is denied. 

Entitlement to an annual clothing allowance for 1997 is 
denied.


REMAND

The RO has not issued a statement of the case on the issues 
pertaining to entitlement to service connection for a back 
condition, right leg condition and degenerative joint 
disease.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, the case is REMANDED to 
the RO for the following development:

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issues of entitlement to 
service connection for a back condition, 
right leg condition and degenerative 
joint disease.  After completion of the 
foregoing, and after the veteran has been 
given the opportunity to respond thereto, 
the claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the issues should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



